Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub. No. 2013/0154854), hereafter, “Chen,” in view of Hegemann et al (US Pub. No. 2011/0184617), hereafter, “Hegemann.”

 As to claim 1, Chen discloses a method for implementing intelligent risk detection and mitigation in a transport network by a processor (Abstract, Fig. 1), comprising: 
learning and interpreting behavior of a vehicle in relation to a risk event indicative of bodily harm based on information (Abstract, particularly, “The system may notice the driver and passenger in advance to respond to an exceptional road condition before the vehicle approaches the occurring place of the road condition through a back-end cooperative self-learning mechanism. The back-end cooperative self-learning mechanism may collect the exceptional road conditions from different vehicles and update the database automatically to maintain the accuracy.”) representing a plurality of identified contextual factors, geographical data, current data, historical data, and a learned risk event model ([0029-[0030], particularly, “Through a back-end cooperative self-learning mechanism, event information sensed by different vehicles may be verified and compared, so as to maintain accuracy of the back-end warning event database, and notification or warning events of different degrees are defined according to different confidences calculated. A traffic information database maintained by the back end is then synchronously updated to an in-vehicle warning location database, and exceptional road-condition location information of the in-vehicle warning location database is compared with a vehicle real-time location, so as to achieve the function of advance warning for an exceptional road-condition event. The exceptional road-condition warning system for a vehicle designed in the disclosure provides an ‘exceptional road condition’, including road information, lane information or any information related to abnormal roads suitable for driving. The exceptional road condition includes real-time road-condition information and long existing road-condition information, and such road-condition information is different from ordinary steady and moderate driving modes, and has some potential risks of easily distracting the driver, which may affect safety of driving.”), wherein learning and interpreting the behavior includes identifying, based on the information inclusive of a trajectory and speed of the vehicle, that the vehicle is traveling to one or more sensitive locations within an identified risk area of a selected region ([0032]-[0033], particularly, “Moreover, the back-end cooperative self-learning mechanism may collect and analyze information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, and provide the information to a successive vehicle predetermined to travel through the same road section…In addition, the back-end cooperative self-learning mechanism may collect information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, so as to report the judged road condition to an administrative authority or a rescue agency as soon as possible, thereby removing consequential events or providing optimal assistance in real time.”, see also [0035]-[0036] discussing specific dynamics of vehicles that are sensed); and 
performing one or more mitigation actions to mitigate risk of occurrence or a possible negative impact of the risk event caused at least in part by the behavior of the entity ([0032]-[0033], particularly, “Moreover, the back-end cooperative self-learning mechanism may collect and analyze information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, and provide the information to a successive vehicle predetermined to travel through the same road section, so that the successive vehicle makes a judgment, even according to different time periods or connected road section information, so as to find recommended road information, for example, may change the lane for driving, so as to save the time of driving, or may be recommended to preferentially avoid the road section having a high danger weight according to exceptional road-condition analysis and warning. In addition, the back-end cooperative self-learning mechanism may collect information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, so as to report the judged road condition to an administrative authority or a rescue agency as soon as possible, thereby removing consequential events or providing optimal assistance in real time.”)
However, Chen does not explicitly disclose that the vehicle is suspiciously traveling to one or more sensitive locations known to attract a density of pedestrians within an identified risk area of a selected region. That is, Chen teaches the vehicle is traveling to sensitive locations but not that those locations attract pedestrians and that is what makes the vehicle’s traveling suspicious.
But, Hegemann discloses identifying, based on the information inclusive of a trajectory and speed of a vehicle, that the vehicle is suspiciously traveling to one or more sensitive locations known to attract a density of pedestrians within an identified risk area of a selected region ([0019], particularly, “A driver assistance system for the protection of pedestrians for a motor vehicle with a zebra crossing detection function and an output unit is provided. When the vehicle is approaching a zebra crossing, the output unit is activated and a warning is outputted. This warning may also be outputted in dependence on the speed of the vehicle.” “approaching a zebra crossing” reading on “trajectory” i.e. the vehicle’s trajectory is toward the zebra crossing).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chen and Hegemann in order to extend Chen’s system to provide warnings about potential pedestrians so as to prevent injuries and/or deaths.
 
As to claims 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claims 2, 9, and 16, the teachings of Chen and Hegemann as combined for the same reasons set forth in claim 1’s rejection further disclose analyzing data gathered from a plurality of data sources relating to the behavior and the selected region (Chen, [0032]-[0033], particularly, “Moreover, the back-end cooperative self-learning mechanism may collect and analyze information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, and provide the information to a successive vehicle predetermined to travel through the same road section, so that the successive vehicle makes a judgment, even according to different time periods or connected road section information, so as to find recommended road information, for example, may change the lane for driving, so as to save the time of driving, or may be recommended to preferentially avoid the road section having a high danger weight according to exceptional road-condition analysis and warning. In addition, the back-end cooperative self-learning mechanism may collect information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, so as to report the judged road condition to an administrative authority or a rescue agency as soon as possible, thereby removing consequential events or providing optimal assistance in real time.”).

As to claims 3 and 10, the teachings of Chen and Hegemann as combined for the same reasons set forth in claim 1’s rejection further disclose identifying the one or more sensitive locations within the selected region having a level of risk of occurrence of the risk event greater than a defined risk threshold (Chen, Fig. 5 and [0073]).

As to claims 4 and 11, the teachings of Chen and Hegemann as combined for the same reasons set forth in claim 1’s rejection further disclose detecting a level of risk of occurrence of the risk event in the selected region according to the behavior; or alerting one or more user equipment (UE) of a plurality of users upon the level of risk of occurrence of the risk event being greater than a defined risk threshold (Chen, Fig. 5 and [0073]).

As to claims 5, 12, and 18, the teachings of Chen and Hegemann as combined for the same reasons set forth in claim 1’s rejection further disclose providing a list of entities identified as having behavior having a level of risk of causing the risk event greater than a defined risk threshold (Chen, [0115], particularly, “As the confidence c.sub.1 also changes to 0.67 (2/3), which is larger than the third order confidence threshold .theta..sub.3 (65%), both the exceptional road-condition event 1 and the exceptional road-condition event 2 are listed as red warnings of the third order confidence threshold, marked as "S1-R" and "S2-R" as shown in the figure.”)

As to claims 6, 13, and 19, the teachings of Chen and Hegemann as combined for the same reasons set forth in claim 1’s rejection further disclose including learning a sensitivity map from the plurality of identified contextual factors, the geographical data, the current data, the historical data, the learned risk event model, or a combination thereof (Chen, [0029]-[0030]).

As to claim 17, it is rejected by a similar rationale by that set forth in the rejections of 3 and 4.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hegemann and Siebel et al (US Pub. No. 2017/0006135), hereafter, “Siebel.”

As to claims 7, 14, and 20, Chen discloses initializing a machine learning mechanism to: collecting data gathered from one of a devices and data sources relating to the behavior and the selected region ([0029]-[0030]); learning and defining a level of risk of occurrence of the risk event in the selected region according to the behavior based on analysis of the collected data ([0029]-[0030]); using feedback information to learn behavior of the entity and one or more mitigating actions ([0029]-[0030]); monitoring and determining a presence or absence of a risk of occurrence of the risk event for the selected region according to the behavior of the entity ([0029]-[0030]).
However Chen and Hegemann does not explicitly disclose the devices are a plurality of internet of things (IoT) devices.
But, Siebel discloses collecting data gathered from one of a plurality of internet of things (IoT) devices and data sources relating to the behavior (Abstract and [0523])).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chen and Hegemann with Siebel in order for Chen’s system to be compatible with a widely used standard so as to extend Chen’s system to a larger market.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452